Citation Nr: 1820447	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  10-17 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether VA has received new and material evidence sufficient to reopen a previously-denied claim to establish service connection for chronic obstructive sleep apnea, to include as due to undiagnosed illness or other qualifying chronic disability.  

2.  Entitlement to service connection for chronic obstructive sleep apnea, to include as due to undiagnosed illness or other qualifying chronic disability.  

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a disability manifested by joint and muscle pain, to include as due to undiagnosed illness or other qualifying chronic disability.  

5.  Entitlement to an increased initial evaluation for service-connected left knee medial meniscus myxoid degeneration (hereinafter, left knee disability), evaluated noncompensably (zero percent) disabling prior to August 19, 2015, and 10 percent disabling thereafter.  

6.  Entitlement to an initial evaluation in excess of 30 percent for service-connected irritable bowel syndrome (IBS), to include gastroesophageal reflex disease (GERD).  

7.  Entitlement to service connection for erectile dysfunction.  

8.  Entitlement to service connection for a skin disability.  

9.  Entitlement to an effective date prior to November 6, 2014, for the grant of a total evaluation based on individual unemployability due to service-connected disabilities (TDIU).  

10.  Entitlement to an effective date prior to November 6, 2014, for the grant of basic eligibility to Dependents' Educational Assistance (DEA).  

11.  Entitlement to an effective date prior to April 8, 2015, for the grant of Special Monthly Compensation (SMC) based on housebound criteria.  

12.  Whether there was Clear and Unmistakable Error (CUE) in a July 2016 Decision Review Officer (DRO) decision which established November 6, 2014, as the effective date for the grant of service connection for posttraumatic stress disorder (PTSD) with depressive disorder.  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney




ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran had periods of active duty in the United States Army from April 1984 to October 1984, February 2003 to June 2003, and from December 2003 to February 2005, to include service in Southwest Asia Theater of operations during the Persian Gulf War and with additional periods of service of an unspecified nature in the Army Reserves.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2008, September 2015, October 2015, and August 2016 rating decisions, and a July 2016 DRO decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In December 2013, the Board, among other actions, denied the Veteran's petition to reopen his previously-denied claim to establish service connection for a left knee disability and referred a petition to reopen a previously denied claim to establish service connection for PTSD to the Agency of Original Jurisdiction (AOJ) for development and initial adjudication.  

The Veteran appealed the portion of the Board's December 2013 decision to deny his petition to reopen his previously-denied claim to establish service connection for a left knee disability to the United States Court of Appeals for Veterans Claims (Court).  In a June 2015 Memorandum Decision, the Court vacated that portion of the Board's December 2013 decision and remanded the matter back to the Board with instructions for further development.  

In the September 2015 rating decision, the RO established service connection for IBS with GERD, and a 30 percent initial evaluation was assigned, effective from April 8, 2015.  The Veteran expressed disagreement with the assigned initial evaluation for this disability, and the present appeal with regard to that issue ensued.  

In the October 2015 rating decision, the RO denied the Veteran's petition to reopen the previously-denied claim to establish service connection for chronic obstructive sleep apnea.  The Veteran expressed disagreement with this determination, and the present appeal with regard to that issue ensued.  

In May 2016, the Board, among other actions, granted the Veteran's petition to reopen the previously-denied claim to establish service connection for a left knee disability, and remanded the underlying issue to establish service connection for this disability, among others, to the AOJ for further procedural and evidentiary development.  The Board, also, referred the petition to reopen a previously denied claim to establish service connection for PTSD to the AOJ for a second time for development and adjudication in the first instance.  

In the July 2016 DRO decision, the RO, among other actions, established entitlement to TDIU and DEA from November 6, 2014 and SMC at the housebound level from April 8, 2015.  The Veteran expressed timely disagreement with the effective dates assigned for these awards, and the present appeal ensued for the issues seeking earlier effective dates.  

In the August 2016 rating decision, the RO established service connection for a left knee disability and assigned a staged initial evaluation for this disability of zero percent from March 7, 2008, and 10 percent from July 14, 2016 to the present.  The Veteran expressed timely disagreement with the staged initial evaluation and the present appeal ensued.  

Issues no longer in appellate jurisdiction

During the pendency of the appeal of the issues currently before the Board, the Veteran also filed appeals with regard to issues to establish service connection for tinnitus, a headache disability, and a low back disability.  In an August 2014 rating decision, the RO established service connection for tinnitus, and the Veteran did not express timely disagreement with the assigned initial evaluation or effective date.  The AOJ also established service connection for a low back disability and headache disability in rating decisions dated in August 2014 and October 2014, respectively.  While the Veteran expressed disagreement with the initial evaluations assigned for these disabilities, including a later staged evaluation of his low back disability, the Veteran did not perfect an appeal to the Board with the submission of s timely substantive appeal regarding either issue.  As such, these issues are not in appellate jurisdiction.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection); see also Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105 (a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  

Referred issue

In the July 2016 DRO decision, the RO established service connection for PTSD with depressive disorder and assigned an initial 70 percent evaluation for this disability, effective from November 6, 2014.  This was considered to be a full grant of the benefits sought for the appeal of the issues to establish service connection for PTSD and an acquired psychiatric disability other than PTSD.  In an April 2017 statement that accompanied a formal Notice of Disagreement (NOD) for other issues, the Veteran's private attorney expressed disagreement with the effective date for the grant of service connection for PTSD with depressive disorder; however, this issue was not specifically or separately listed on the April 2017 formal NOD.  Although this statement was a timely expression of disagreement with the assigned effective date for the grant of service connection of PTSD with depressive disorder, it cannot be, and was not, accepted as such because it was not noted on the standardized form.  See 79 Fed. Reg. 57,696 (Sept. 25, 2014) (effective March 24, 2015) (requiring that claims and notices of disagreement be filed on standard forms).  Moreover, VA did not receive evidence within the appellate period of the July 2016 DRO decision with regard to this issue.  

As such, the July 2016 DRO decision became final with regard to the effective date assigned for the Veteran's service-connected PTSD with depressive disorder, and the only way to challenge this downstream issue is to show that the July 2016 DRO decision contained CUE in the assignment of this effective date, and such a CUE motion is referred to the AOJ for development and initial adjudication in the first instance.  As will be noted below, this issue has been added to the title page of this determination because it is inextricably intertwined with other issues on appeal, giving the Board jurisdiction of the matter for the sole purpose of remanding to the AOJ along with the intertwined issues.  

The issues of (1) entitlement to service connection for chronic obstructive sleep apnea, to include as due to undiagnosed illness or other qualifying chronic disability, (2) entitlement to service connection for a right shoulder disability, (3) entitlement to service connection for a disability manifested by joint and muscle pain, to include as due to undiagnosed illness or other qualifying chronic disability, (4) entitlement to an increased initial evaluation for a service-connected left knee disability, evaluated noncompensably (zero percent disabling) prior to August 19, 2015, and 10 percent disabling thereafter, (5) entitlement to an initial evaluation in excess of 30 percent for service-connected IBS, to include GERD, (6) entitlement to service connection for erectile dysfunction, (7) entitlement to service connection for a skin disability, (8) entitlement to an effective date prior to November 6, 2014, for the grant of TDIU, (9) entitlement to an effective date prior to November 6, 2014, for the grant of DEA, (10) entitlement to an effective date prior to April 8, 2015, for the grant of SMC based on housebound criteria, and (11), whether there was CUE in a July 2016 DRO decision which established November 6, 2014, as the effective date for the grant of service connection for PTSD with depressive disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2014 rating decision, the RO denied the Veteran's petition to reopen a previously-denied claim to establish service connection for chronic obstructive sleep apnea.  

2.  The Veteran did not express timely disagreement with the August 2014 rating decision, and VA did not receive pertinent new and material evidence regarding the issue denied within the appellate period.  

3.  Evidence received since the final August 2014 rating decision raises a reasonable possibility of substantiating the Veteran claim to reopen and establish service connection for chronic obstructive sleep apnea.


CONCLUSIONS OF LAW

1.  The August 2014 rating decision is final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  Evidence received by VA subsequent to the August 2014 rating decision to reopen the claim of entitlement to service connection for chronic obstructive sleep apnea is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (a) (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the appellant of information and evidence necessary to substantiate the claim and redefined its duty to assist her in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2017).  Given the favorable disposition of the actions here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service Connection, Gulf War presumptions, and New and Material Evidence

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2017).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Also, service connection may be established for a Persian Gulf Veteran, such as the Veteran, who exhibits objective indications of chronic disability which cannot be attributed to any known clinical diagnosis, but which instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317 (a)(1).  A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  Id.  

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317 (a)(2)-(5).

Effective March 1, 2002, the law affecting compensation for disabilities occurring in Persian Gulf War Veterans was amended.  38 U.S.C.A. §§ 1117 and 1118.  Essentially, these changes revised the term "chronic disability" to "qualifying chronic disability," and involved an expanded definition of "qualifying chronic disability" to include:  (a) an undiagnosed illness, (b) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117 (a)(2)(B); 38 C.F.R. § 3.317.  The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317 (a)(2)(ii). 

With claims based on undiagnosed illness, the Veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multisymptom illness include: fatigue, unexplained rashes or other dermatological signs or symptoms, muscle pain, joint pain, neurological signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 U.S.C.A. § 1117 (g); 38 C.F.R. § 3.317 (b). 

Section 1117(a) of Title 38 of the United States Code authorizes service connection on a presumptive basis only for disability arising in Persian Gulf Veterans due to "undiagnosed illness" and may not be construed to authorize presumptive service connection for any diagnosed illness, regardless of whether the diagnosis may be characterized as poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 1998).  Compensation may be paid under 38 C.F.R. § 3.317 for disability which cannot, based on the facts of the particular Veteran's case, be attributed to any known clinical diagnosis. The fact that the signs or symptoms exhibited by the Veteran could conceivably be attributed to a known clinical diagnosis under other circumstances not presented in the particular Veteran's case does not preclude compensation under § 3.317.  Id.  

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2012).  

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2017); Bond v. Shinseki, 659 F. 3d 1362 (Fed. Cir. 2011).

Analysis - petition to reopen

As noted in the Introduction, the RO denied service connection for chronic obstructive sleep apnea in the August 2014 rating decision because , at that time, there was no evidence that the disability had been diagnosed, including the April 2014 VA examination which ruled out such a diagnosis.  The Veteran was notified of the decision that same month.  While the Veteran filed a new petition to reopen a claim to establish service connection for this disability within the appellate period, VA did not receive an expression of disagreement of evidence of a sleep apnea diagnosis within one year of the RO's August 2014 rating decision.  38 C.F.R. § 3.156(b) (2017); Bond v. Shinseki, 659 F. 3d 1362 (Fed. Cir. 2011).

In light of above, the August 2014 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).  

The appellant submitted a petition to reopen the previously-denied claim to establish service connection for this issue in April 2015.  The RO denied the Veteran's petition to reopen this claim in the October 2015 rating decision and the present appeal ensued.  During the pendency of the present appeal, the RO reopened this previously-denied claim and denied the issue on the merits.  Regardless of the RO's determination, the Board is not bound by that determination as to whether the claim should be reopened, and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

As noted above, the basis of the prior final denial in August 2014 was the RO's finding that there was no evidence of a diagnosis of chronic obstructive sleep apnea.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the August 2014 rating decision that addresses this basis.  

Evidence submitted and obtained since the August 2014 rating decision includes the report of an August 2015 VA examination, among other records, which reflects a current diagnosis of chronic obstructive sleep apnea upon the completion of a sleep study.  The Board notes that this VA examination was conducted only a few days after the expiration of the appellate period of the August 2014 rating decision.  This evidence is "new," as it had not been previously considered by VA, and "material" as it raises the reasonable possibility of substantiating the Veteran's claim.  The Board, thus, finds that new and material evidence has been submitted to reopen the issue of entitlement to service connection for chronic obstructive sleep apnea.  On that basis, the previously-denied claim is reopened.  





ORDER

New and material evidence having been presented, the Veteran's previously-denied claim to establish service connection for chronic obstructive sleep apnea is reopened, and to that extent only, the appeal is granted.


REMAND

While further delay is regrettable, the Board concludes that the remaining issues on appeal must be remanded so that VA can fulfill its duty to assist the Veteran in substantiating his appeal.  The Board will address the reason(s) for remanding these issues in turn.  

Chronic obstructive sleep apnea

As noted above, the previously-denied claim to establish service connection for chronic obstructive sleep apnea has been reopened, and the Board notes that the evidence of record includes a current diagnosis of the disability and in-service evidence of signs and symptoms congruent with such a diagnosis, to include feeling tired after sleeping.  The AOJ provided VA examinations and obtained nexus opinions with respect to this issue in August 2015 and October 2015; however, the Board concludes that the nexus opinions are inadequate for the purpose of adjudicating this issue.  Specifically, although the nexus opinions of record are unfavorable to the Veteran's appeal, noting that the disability was not diagnosed until after the Veteran's separation from service, neither opinion addressed whether the Veteran's in-service reports of feeling tired after sleeping were early manifestations of the disability that was later diagnosed.  As such, the rationale accompanying the nexus opinions of record is inadequate, and the issue must be remanded for an adequate opinion concerning whether this disability is proximately due to or the result of his active duty.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  


Right shoulder

The Board notes that the Veteran has been seeking to establish service connection for a right shoulder disability since his February 2005 separation from active duty.  The record reflects the Veteran's reports of two separate injuries to his right shoulder while stationed in Kuwait in 2004 and a current diagnosis of degenerative changes of the right shoulder girdle.  While the Veteran has been provided several VA examinations to determine whether his right shoulder disability is due to any instance of his active duty, or may be presumed so, the opinions are inadequate to readjudicate the issue at this time.  Most recently, the August 2015 VA examiner provided an unfavorable nexus opinion concerning the Veteran's right shoulder, but this opinion was focus solely on presumptive service connection under 38 C.F.R. § 3.317 and did not consider the matter of direct causation due to the Veteran's competent and credible statements of in-service right shoulder injuries secondary to separate falls while stationed in Kuwait.  

In light of above, the Board finds that the nexus opinion provided by the August 2015 VA examiner is inadequate for adjudicating this issue, and thus, it must be remanded to obtain an adequate opinion which fulfills VA's duty to assist the Veteran.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Muscle and joint pain

The Veteran has consistently contended that he experiences pain in his joints and muscles that he asserts are due to his service in Kuwait.  While the Veteran was provided Gulf War examination in April 2014 and August 2015, neither examiner provided or ruled out a diagnosis of fibromyalgia or discussed whether this reported symptomatology was indicative of signs or symptoms which may be manifestations of an undiagnosed illness and/or medically unexplained chronic multisymptom illness, to include joint and muscle pain under 38 C.F.R. § 3.317 (b).  In light of above, the Veteran should be afforded an adequate VA examination which addresses the possible cause of these symptoms and entitlement to service connection via all theories available under the law.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Left knee disability

The Veteran was last provided a VA examination of his left knee in July 2016, the report of which reflects that the functional impairment and limitation of motion during flare-ups of his left knee symptoms could not be determined without resort to mere speculation because a flare-up was not occurring at the time of the examination.  Since the July 2016 VA examination was completed, the Court held in Sharp v. Shulkin, 29 Vet. App 26, 34 (2017), that, pursuant to VA regulations and the VA Clinician's Guide, when conducting evaluations for musculoskeletal disabilities, VA examiners are obligated to inquire whether there are periods of flare-ups and, if the answer is yes, to state their "severity, frequency, and duration; name the precipitating and alleviating factors; and estimate, 'per [the] veteran,' to what extent, if any, they affect functional impairment."  The Court further explained that, in the event an examination is not conducted during a flare-up, the "critical question" in assessing the adequacy of the examination was "whether the examiner was sufficiently informed of and conveyed any additional or increased symptoms and limitations experienced during flares."  Id. at 16 (quoting Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011)).  

While the Board observes the inherent difficulties in determining such findings during an examination undertaken when a flare-up isn't occurring, the Board cannot overlook the fact that readjudication of the appeal at this juncture would be inappropriate and premature, as the record remains devoid of this critical information despite the Veteran's consistent reports of experiencing additional functional limitation due to flare-ups of left knee symptoms during the pendency of the appeal.  

In Ardison v. Brown, 6 Vet. App. 405, 408 (1994), the Court held that, to the extent possible, VA should schedule an examination for a condition that has cyclical manifestations during an active stage of the disease to best determine its severity.  See also Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992); Bruce v. West, 11 Vet. App. 405, 410 (1998) (interpreting the Court's decision in Ardison).  The medical evidence of record reflects that the Veteran's left knee flare-ups occur quite frequently and last for several hours.  As such, it does not appear that scheduling the Veteran for an examination during a flare-up would be impractical.  Voerth v. West, 13 Vet. App. (1999) (feasibility of scheduling an examination during an exacerbation is a factor in determining whether VA has a duty to provide such an examination).  

In light of the above, the Board concludes that the evidence of record remains insufficient to adjudicate the Veteran's issue regarding his service-connected left knee disability, and thus, he must be afforded a contemporary and adequate VA examination to determine the severity and manifestations of this disability throughout the pendency of the appeal (since June 2006).  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where ... through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).  

Parenthetically, the Board encourages the Veteran to go to the nearest VA outpatient facility the next time a flare-up occurs, and the severity and manifestations of his service-connected left knee disability can be documented at that time.

IBS with GERD

The Veteran was most recently provided a VA examination in connection with his service-connected IBS with GERD in August 2015 - more than two-and-a-half years ago.  Statements from the Veteran and his private attorney and VA treatment records dated after the August 2015 VA examination suggest that the frequency and severity of the symptoms attributable to these disabilities have increased since the August 2015 VA examination.  As such, the Veteran must be provided a contemporary VA examination to determine whether the criteria for and increased evaluation or assignment of separate evaluations for IBS and GERD are warranted for his current symptoms.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993.

Erectile dysfunction

In May 2016, the Board noted that the Veteran had not been provided a Statement of the Case (SOC) despite his filing of a timely and effective NOD with respect to the issue of entitlement to service connection to erectile dysfunction, among other issues as per the Court's holding in Manlincon v. West, 12 Vet. App. 238 (1999).  While the other issues remanded by the Board for this purpose in May 2016 were either addressed in a July 2016 SOC or later granted in full, the issue pertaining to erectile dysfunction has not been addressed in a SOC since the Board's remand.  To this extent, the Board's prior remand directive regarding this matter has not been substantially completed and the Court's holding in Manlincon still applies to this issue.  38 C.F.R. § 19.26 (2017); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47.  

In light of above, this issue must, again, be remanded so that the Veteran may be provided an SOC which readjudicates the issue.  Manlincon, supra.  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Skin disability

Initially, the Board notes that the present appeal with regard to this issue stems from the Veteran's March 2008 claim for benefits.  The issue was denied by the RO in the October 2008 rating decision, and the Veteran expressed timely disagreement with this determination in a January 2009 statement.  He was provided a Statement of the Case in March 2010 which continued this denial, and he perfected an appeal to the Board in April 2010.  

Despite the above actions, the Board notes that this issue was not addressed by VA again until the Veteran submitted a new claim to establish service connection for this disability in January 2014, and it was denied by the RO in an August 2014 rating decision, stating that the Veteran did not submit new and material evidence sufficient to reopen the previously-denied claim.  While the Veteran did not initiate an appeal regarding this issue after the August 2014 rating decision, the Board finds that the issue remained pending and properly in appellate jurisdiction since the filing of the April 2010 substantive appeal.  As such, regardless of the RO's actions in the August 2014 rating decision, this issue will be considered on the merits because the RO's prior denial did not become final.  

The evidence of record includes a current diagnosis of tinea corporis and in-service assertions of experiencing a "skin rash" during and after deployment, as reported on a February 2005 post-deployment medical assessment.  The AOJ provided the Veteran a VA examination and obtained a nexus opinion with regard to this issue in April 2014; however, the Board concludes that the nexus opinion is inadequate for the purpose of adjudicating this issue.  Specifically, the April 2014 VA examiner opined that the Veteran's current skin disability was less likely than not due to any in-service exposures while stationed in Southwest Asia based on the fact that 8 years had passed between his 2005 service separation and the initial diagnosis of tinea corporis in 2013.  Unfortunately, this opinion does not address whether the Veteran's in-service reports of a rash in February 2005 were early manifestations of his currently diagnosed skin disability.  Further, the Board notes that there is nothing in the laws pertinent to establishing service connection which provides that a time gap between in-service symptoms and a post-service diagnosis prevent or weigh against a finding that service connection may be warranted.  38 C.F.R. § 3.303 (2017).  

In light of above, the Board finds that the April 2014 VA opinion is incomplete and based on inadequate rational.  Accordingly, the issue must be remanded for an adequate opinion concerning whether this disability is proximately due to or the result of his active duty.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Effective dates and CUE motion

As noted in the Introduction, the matter of whether the July 2016 DRO decision contains CUE in the assignment of November 6, 2014, for the grant of service connection for PTSD with depressive disorder has been raised by the record and must be referred to the AOJ for adjudication in the first instance.  In this respect, the Board notes that the Veteran's appeal regarding the issues of earlier effective dates for TDIU, DEA, and SMC at the housebound level, are dependent on the Veteran's combined evaluation and service-connected disabilities.  As such, the outcome of the Veteran's CUE motion seeking an earlier effective date for the grant of service connection is inextricably intertwined with the issues seeking earlier effective dates.  As such, the effective date issues must be remanded, pending the AOJ's initial adjudication of the CUE motion.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Finally, so that the examiners are fully apprised of the most updated medical evidence of record pertaining to the Veteran's disabilities remanded herein, the AOJ should request that the Veteran identify and complete a release for all private treatment records regarding the disabilities remanded herein that are not already of record.  Also, updated VA treatment records from the VA Medical Center (VAMC) in San Juan, the Commonwealth of Puerto Rico, and all associated facilities dated after March 2, 2016, must be obtained and associated with the file for review.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must adjudicate the issue of whether there is clear and unmistakable error in a July 2016 DRO decision which established November 6, 2014, as the effective date for the grant of service connection for PTSD with depressive disorder.  

2.  The AOJ must provide the Veteran and his private attorney a statement of the case (SOC) addressing the issue of entitlement to service connection for erectile dysfunction.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  

Thereafter, the Veteran and his private attorney should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran and his private attorney that the file will not be returned to the Board for appellate consideration of the issue following the issuance of the SOC unless an appeal is perfected.

3.  The AOJ must obtain and associate with the file all updated records of VA treatment from the VAMC in San Juan, the Commonwealth of Puerto Rico, and all associated facilities, dated after March 2, 2016.  

4.  The AOJ must contact the Veteran and request that he complete a release for outstanding private treatment records pertinent to his disabilities remanded herein.  In these releases, the Veteran should provide a time period in which he was treated at each facility identified.  The AOJ should then obtain the records identified by the Veteran and undertake translation, if necessary.  

All records obtained should be associated with the Veteran's file.  If any identified and requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the file, and the Veteran should be informed in writing.  

5.  Thereafter, the AOJ must request that the Veteran be scheduled for an appropriate VA examination to evaluate his service-connected left knee disability and determine the nature and etiology of any right shoulder disability, skin disability, and disability manifested by joint and muscle pain.  The complete electronic record must be made available to, and reviewed by, the VA examine prior to conducting the examinations.  All necessary studies and tests should be conducted.  

Thereafter, the examiner must address the following:

a.  The examiner must describe the frequency and severity of the manifestations of the Veteran's service-connected left knee disability.  

*To the degree possible, it would be helpful to schedule the Veteran for a VA examination during a flare-up of his service-connected left knee disability.  

*In addition to the information requested by the standard DBQ relating to disabilities of the knee, the examiner must specifically address the following:

- Provide findings for limitation of motion (expressed in degrees) for flexion and extension of the Veteran's left knee during a flare-up of symptoms, currently and retrospectively.  In doing so, please review the prior VA examination reports, and based on the information therein, provide the requested findings (limitation of flexion and extension of the left knee during flare-ups) for each examination undertaken during the pendency of the appeal (since March 2008).  

b.  Provide an opinion addressing whether it is at least as likely as not that the Veteran's current right shoulder disability is proximately due to or the result of any incident of his active duty, to specifically include the Veteran's competent and credible reports of in-service falls in 2004 while stationed in Kuwait.  

c.  Provide an opinion addressing whether it is at least as likely as not that the Veteran's current tinea corporis is proximately due to or the result of any incident of his active duty, to specifically include his competent and credible February 2005 reports of experiencing rashes during and after his deployment.  

d.  State whether any of the Veteran's reports of joint and muscle pain are symptoms are attributable to a known clinical diagnosis, such as fibromyalgia, or whether these symptoms are manifestations of an undiagnosed illness including a medically unexplained chronic multisymptom illness as identified in 38 U.S.C.A. § 1117 (g).

e.  If any of the Veteran's described joint and muscle pain are attributable to a known clinical diagnosis/diagnoses, the examiner should state a medical opinion as to whether it is at least as likely as not that any current disability manifesting in these symptoms is causally or etiologically related to his active military service as opposed to its being more likely due to some other factor or factors. 

f.  If the Veteran's symptoms cannot be ascribed to any known clinical diagnosis (or if diagnosed as a medically unexplained chronic multisymptom illness), specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.

If the examiner cannot provide an opinion without resorting to mere speculation, this should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

6.  Thereafter, the AOJ must request that the Veteran be scheduled for an appropriate VA examination to evaluate his service-connected IBS with GERD.  The complete electronic record must be made available to, and reviewed by, the VA examiners prior to conducting the examinations.  All necessary studies and tests should be conducted.  The examiners must describe the frequency and severity of the manifestations of the Veteran's service-connected IBS with GERD.  

*If it is felt that two (or more) examinations are necessary to evaluate the Veteran's service-connected IBS with GERD, than any additional VA examinations must be scheduled, and the Veteran must be provided notice of when and where to report for such. 

If the examiner(s) cannot provide an opinion without resorting to mere speculation, this should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

7.  Thereafter, the AOJ must request that the Veteran be scheduled for an appropriate VA examination to determine the nature and etiology of his chronic obstructive sleep apnea.  The complete electronic record must be made available to, and reviewed by, the VA examine prior to conducting the examinations.  All necessary studies and tests should be conducted.  

The examiner must provide an opinion addressing whether it is at least as likely as not that the Veteran's chronic obstructive sleep apnea is proximately due to or the result of any incident of his active duty, to include the in-service reports of feeling tired after sleeping in 2003.  

If the examiner cannot provide an opinion without resorting to mere speculation, this should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

8.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, readjudicate the Veteran's pending issues in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his private attorney should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


